Citation Nr: 0006388	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-01 931A	)	DATE
	)
	)


THE ISSUES

1.  Whether an April 1982 decision of the Board of the 
Veterans' Appeals (Board) denying service connection for a 
nervous disorder and a stomach disorder should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Whether a June 1984 decision of the Board denying service 
connection for residuals of frozen feet, and denying the 
veteran's application to reopen claims for service connection 
for a nervous disorder and a stomach disorder should be 
revised or reversed on the grounds of CUE.  

3.  Whether a July 1985 decision of the Board denying the 
veteran's application to reopen his claims for service 
connection for an acquired psychiatric disorder, a stomach 
disorder, and residuals of frozen feet should be revised or 
reversed on the grounds of CUE.  

4.  Whether an August 1987 decision of the Board denying the 
veteran's application to reopen his claims for service 
connection for a psychiatric disability, a stomach 
disability, and residuals of frozen feet should be revised or 
reversed on the grounds of CUE. 

5.  Whether a September 1988 decision of the Board denying 
the veteran's application to reopen his claims for service 
connection for an acquired psychiatric disorder, a stomach 
disability, and residuals of frozen feet should be revised or 
reversed on the grounds of CUE. 

6.  Whether an April 1990 decision of the Board denying the 
veteran's application to reopen his claims for service 
connection for a chronic acquired psychiatric disorder, a 
chronic stomach disorder, and residuals of frozen feet should 
be revised or reversed on the grounds of CUE. 

7  Whether a September 1994 decision of the Board denying the 
veteran's application to reopen claims for service connection 
for a chronic acquired psychiatric disorder, a chronic 
stomach disorder, and residuals of frozen feet should be 
revised or reversed on the grounds of CUE.  

8.  Whether a February 1998 decision of the Board denying the 
veteran's application to reopen claims of service connection 
for a psychiatric disability, a chronic stomach disability, 
and residuals of frozen feet should be revised or reversed on 
the grounds of CUE. 

(The issues of whether new and material evidence has been 
submitted in order to reopen claims of entitlement to service 
connection for a psychiatric disability, a stomach 
disability, and for residuals of frozen feet is the subject 
of a separate appellate decision).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1944 to 
February 1946.  He served in World War II in the Central 
Europe campaign.  

The Board issued a decision in February 1998 determining that 
new and material evidence had not been submitted in order to 
reopen the veteran's three claims of service connection for a 
psychiatric disability, a chronic stomach disability, and 
residuals of frozen feet.  In February 1998, the veteran 
filed a statement saying that he disagreed with the ruling on 
his VA claim.  He stated that he felt the Board should 
reconsider the verdict on his disability claims.  

In May 1998, the Board denied the veteran's motion for 
reconsideration.  The Board stated that once the final 
regulations for CUE in a Board decision became effective, 
that they would review the veteran's request for revision of 
a prior Board decision on the grounds of CUE.  After the 
United States Court of Appeals for Veterans Claims (Court) 
vacated and remanded the Board's February 1998 decision, 
communication was thereafter received from the claimant and 
his service representative (in July 1999 and October 1999) 
which was construed as a motion for revision of Board of 
Veterans' Appeals (Board) decisions in April 1982, June 1984, 
July 1985, August 1987, September 1988, April 1990, September 
1994, and February 1998 based on CUE.  

Although the veteran wrote a letter to the Board in June 1999 
(received in July 1999) requesting more information about 
CUE, the record indicates that on May 19, 1999, the Board 
wrote to the veteran and enclosed a copy of the January 13, 
1999, final regulations for CUE in a Board decision.  






FINDINGS OF FACT

1.  The April 1982 Board decision denying service connection 
for a nervous disorder and a stomach disorder correctly 
applied existing statutes and regulations and was supported 
by evidence then of record.  

2.  The June 1984 Board decision denying service connection 
for residuals of frozen feet, and denying the veteran's 
application to reopen claims for service connection for a 
nervous disorder and a stomach disorder correctly applied 
existing statutes and regulations and was supported by 
evidence then of record.  

3.  The July 1985 Board decision denying the veteran's 
application to reopen claims for service connection for an 
acquired psychiatric disorder, a stomach disorder, and 
residuals of frozen feet correctly applied existing statutes 
and regulations and was supported by evidence then of record.
 
4.  The August 1987 Board decision denying the veteran's 
application to reopen claims for service connection for a 
psychiatric disability, a stomach disability, and residuals 
of frozen feet correctly applied existing statutes and 
regulations and was supported by evidence then of record.
 
5.  The September 1988 Board decision denying the veteran's 
application to reopen claims for service connection for an 
acquired psychiatric disorder, a stomach disability, and 
residuals of frozen feet correctly applied existing statutes 
and regulations and was supported by evidence then of record.
 
6.  The April 1990 Board decision denying the veteran's 
application to reopen claims for service connection for a 
chronic acquired psychiatric disorder, a chronic stomach 
disorder, and residuals of frozen feet correctly applied 
existing statutes and regulations and was supported by 
evidence then of record.

7.  The September 1994 Board decision denying the veteran's 
application to reopen claims for service connection for a 
chronic acquired psychiatric disorder, a chronic stomach 
disorder, and residuals of frozen feet correctly applied 
existing statutes and regulations and was supported by 
evidence then of record.

8.  A decision of the Board issued in February 1998, 
determining that new and material evidence had not been 
submitted in order to reopen the veteran's claims of service 
connection for a psychiatric disability, a chronic stomach 
disability, and residuals of frozen feet was vacated by the 
Court in January 1999; that appeal remains pending and is not 
final.


CONCLUSIONS OF LAW

1.  The April 1982 decision of the Board denying service 
connection for a nervous disorder and a stomach disorder was 
not CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 
20.1403, 20.1404 (1999).

2.  The June 1984 decision of the Board denying service 
connection for residuals of frozen feet, and denying the 
veteran's application to reopen his claims for service 
connection for a nervous disorder and a stomach disorder was 
not CUE.. 38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 
20.1403, 20.1404 (1999). 

3.  The July 1985 decision of the Board denying the veteran's 
application to reopen his claims for service connection for 
an acquired psychiatric disorder, a stomach disorder, and 
residuals of frozen feet was not CUE.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404 (1999).

4.  The August 1987 decision of the Board denying the 
veteran's application to reopen his claims for service 
connection for a psychiatric disability, a stomach 
disability, and residuals of frozen feet was not CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).

5.  The September 1988 decision of the Board denying the 
veteran's application to reopen his claims for service 
connection for an acquired psychiatric disorder, a stomach 
disability, and residuals of frozen feet was not CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).

6.  The April 1990 decision of the Board denying the 
veteran's application to reopen his claims for service 
connection for a chronic acquired psychiatric disorder, a 
chronic stomach disorder, and residuals of frozen feet was 
not CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 
20.1403, 20.1404 (1999).

7.  The September 1994 decision of the Board denying the 
veteran's application to reopen his claims for service 
connection for a chronic acquired psychiatric disorder, a 
chronic stomach disorder, and residuals of frozen feet was 
not CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 
20.1403, 20.1404 (1999).

8.  The Board does not have jurisdiction on the basis of CUE, 
to review the Board decision of February 1998.  38 U.S.C.A. 
§§ 7105, 7111 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records show that he had a 
normal psychiatric examination at his April 1944 induction 
examination as well as normal examinations of his feet and 
abdominal viscera.  

In May 1944 the veteran was seen at a medical facility 
complaining of vague abdominal pain.  He was noted to have 
general abdominal pain following meals with the same history 
six years earlier.  A diagnosis of rule out ulcer was given.  
Records show that the veteran underwent a gastrointestinal 
series in June 1944.  

A July 1944 service medical record reflects the veteran's 
complaints of murmurs, pain, weakness, nausea and vomiting.  
The physician stated that he felt that the veteran was "a 
psychoneurotic with anxiety trend."

At his separation examination in February 1946 the veteran 
had normal psychiatric, abdominal wall and viscera, and feet 
examinations.

At a VA examination conducted in May 1980 the veteran 
reported having had stomach trouble since 1944.  He said that 
he was never given a diagnosis even though a gastrointestinal 
series had been performed.  His abdomen was normal on 
examination and he demonstrated normal psychiatric findings.  
He was diagnosed as having undiagnosed stomach problems by 
history.

At a VA examination in July 1980, the veteran was diagnosed 
with depression.  He reported symptoms of depression for 
years since World War II.  

The veteran filed an initial claim of service connection for 
a psychiatric disability and a stomach disability in July 
1980.

In a letter received in August 1980, Dr. S. J. noted that the 
veteran had been seen in May 1980, June 1980, and August 1980 
for nerves.  

In a statement dated August 1980, the veteran stated that he 
had a nerve condition, which he believed began during duty on 
a LST in the English Channel and ran into mines and suffered 
damage.  He stated that he had had gastro-intestinal trouble 
since military duty beginning about 1944.  He stated that he 
had had not had specific medical treatment since the military 
as he had learned to watch what he ate.  

In January 1981 the RO received statements from two of the 
veteran's co-workers stating that while working with the 
veteran in 1976 and 1980 they were aware that he had stomach, 
kidney and nervous problems.  Also in 1981 the RO received 
statements from two of the veteran's family members stating 
that the veteran had had nervous and stomach problems ever 
since service.

On file is a December 1980 medication list submitted by a 
private physician showing that the veteran had been 
prescribed medication for nervousness in 1973.

Dr. P.R.M., submitted a statement to the RO in December 1980 
stating that the veteran had been treated at a private clinic 
in July and August 1980 for a nerve problem.

In March 1981, the veteran stated that he was treated at 
various hospital during service.  He stated that he was 
treated at various hospitals after service, beginning in 
1946, but that they had closed down.  He stated that he was 
treated at the "ACL RR" hospital from 1946-1950 until they 
closed.  He stated that the doctors had died, and his records 
had been destroyed.  He stated that the Old Memorial Clinic 
had been closed and the records had been destroyed.  He 
stated that the Rocky Mountain Sanitarium treated him in the 
1950s and 1960s, and that several doctors had been treating 
him since then.  

In April 1981 the RO received statements from the veteran's 
friends and family stating that the veteran began seeking 
private treatment for bad nerves, kidney problems and stomach 
problems right after service, beginning in 1946.  These 
statements indicate that he had received treatment at the 
Atlantic Coastline Hospital in North Carolina.

Also in April 1981 the veteran submitted a statement saying 
that he had been treated in his early years after service at 
Seaboard Coastline Hospital, but that the hospital had been 
closed for many years and that his records had been 
destroyed.  He said that the doctors who treated him at that 
time were dead and the only evidence he could submit in this 
regard would be affidavits from people who knew of his health 
problems in those days.

In two statements dated in 1981 from Dr. L.R., it is noted 
that the veteran first received treatment in 1947 for 
enterospasm and irritable bowel syndrome for which he was 
given medication.  It is also noted that the veteran had an 
"old history" of moderately severe nervousness and had 
taken Valium in the past.  

In a statement received by the RO in February 1982, a fellow 
serviceman of the veteran stated that he had remembered that 
the veteran had received treatment in service for his stomach 
in 1944 and for frostbite during the Winter of 1945. 

In an April 1982 decision, among other claims, the Board 
denied the veteran's claims of entitlement to service 
connection for a nervous disorder and for a stomach disorder.  
The Board determined that an episode of abdominal discomfort 
in service was acute and transitory in nature and was fully 
resolved more than one year prior to separation from service.  
The Board also determined that an episode of nervousness 
observed in service in 1944 was acute and transitory in 
nature and was fully resolved prior to service separation.  
The Board cited 38 U.S.C. § 310 and 38 C.F.R. § § 3.303 (b), 
3.102.  

In June 1982 the RO received a statement for another fellow 
serviceman of the veteran stating that the veteran had been 
very nervous in service and had bad stomach trouble. 

In a statement dated July 1982, the veteran asserted that 
treatment records from when he was overseas in Germany were 
destroyed by the fire in St. Louis.  

In August and September 1982, the RO received numerous 
statements from the veteran's friends and family to the 
effect that he did not have any physical or mental problems 
prior to service, but that after service he had noticeable 
problems with his stomach and nerves.

Dr. L. R. submitted a statement dated September 1982.  He 
stated that according to his records, the veteran was seen by 
him in 1946 due to enterospasm and a nervous condition.  He 
stated that he had treated the veteran for irritable bowel 
syndrome with enterospasm in 1981, and that the veteran was 
taking Librium as needed.  

Dr. W. W. submitted a statement dated September 1982, wherein 
he indicated that since May 1973, the veteran had been taking 
medication for anxiety state.  

For the period from October 1982 to May 1983, the RO received 
numerous statements from the veteran's fellow servicemen 
along with additional statements from his friends and family.  
The veteran's fellow serviceman said in their statements that 
they were aware that the veteran suffered and sought 
treatment for nerves, stomach problems and frostbite in 
service.  They also said that it had been extremely cold 
overseas.  

These statements include a February 1982 statement from N. R. 
who stated that he remembered the veteran from service 
because one of his duties was to take care of the sick book 
roll.  They also include a February 1982 statement from a 
physician (received in February 1983) who said that he 
remembered treating several men for frostbite and stomach 
trouble in service, and while it was difficult to remember 
each individual that he had treated, he was sure that the 
veteran was one of them, although he had no records to prove 
it.  They also include a March 1983 statement from the 
chaplain of the veteran's battalion who said that he knew 
that the veteran had been "beset with numerous ailments in 
service which caused him to seek medical aid and also to seek 
counsel as the battalion chaplain."  He further said that 
the veteran had sought medical treatment for frostbite due to 
the freezing cold weather.

The veteran's friends and family indicated in their 
statements that they had known the veteran both prior to and 
after service, and that after service he experienced problems 
with his stomach and nerves.

In June 1984, the Board denied the veteran's claim of 
entitlement to service connection for a nervous disorder, a 
stomach disorder, and for residuals of frozen feet.  The 
Board determined that evidence regarding a stomach disorder 
and a nervous disorder did not contain any new or material 
fact to support entitlement to service connection for a 
stomach or a nervous condition.  The Board also determined 
that a chronic foot disability was not currently manifested.  
The Board cited 38 U.S.C. § § 310, 4004 (b) and 38 C.F.R. 
§ 19.194. 

For the period from July 1984 to March 1985, the RO received 
numerous statements from the veteran's fellow servicemen 
along with additional statements from his friends and family.  
The veteran's fellow serviceman said in their statements that 
they were aware that the veteran suffered and sought 
treatment for nerves, stomach problems and frostbite in 
service.  They also said that it had been extremely cold 
overseas. 

The veteran's friends and family indicated in their 
statements that they had known the veteran both prior to and 
after service, and that after service he experienced problems 
with his stomach and nerves.

In July 1985, the Board denied the veteran's claims of 
entitlement to service connection for a nervous disorder, a 
stomach disorder, and for residuals of frozen feet.  The 
Board determined that evidence regarding a stomach disorder, 
a nervous disorder, and frozen feet received since the June 
1984 Board decision did not contain any new or material fact 
to support entitlement to service connection for a stomach 
disorder, nervous disorder, or residuals of frostbite of the 
feet.  The Board cited 38 U.S.C. § § 310, 4004 (b) and 
38 C.F.R. § § 3.303 (b), 19.194. 

In April 1986, Dr. L. stated that the veteran had been seen 
in 1985 for irritable bowel syndrome, old pyelitis, and 
cystitis.  

For the period from September 1985 to January 1987, the RO 
received numerous statements from the veteran's fellow 
servicemen along with additional statements from his friends 
and family.  The veteran's fellow serviceman said in their 
statements that they were aware that the veteran suffered and 
sought treatment for nerves, stomach problems and frostbite 
in service.  They also said that it had been extremely cold 
overseas. 

The veteran's friends and family indicated in their 
statements that they had known the veteran both prior to and 
after service, and that after service he experienced problems 
with his stomach and nerves.

In August 1987, the Board denied the veteran's claims of 
entitlement to service connection for a psychiatric 
disability, a stomach disability, and for residuals of frozen 
feet.  The Board determined that the evidence that had been 
submitted subsequent to the  July 1985 Board decision was 
essentially similar to evidence that was already of record, 
and which had previously been considered by the Board, or was 
new, but did not establish that a psychiatric disability, a 
stomach disability, or residuals of frozen feet were present 
during service.  The Board cited 38 U.S.C. § 4004 (b) and 
38 C.F.R. § 19.194. 

In October 1987, a statement was received from a fellow 
serviceman of the veteran's who stated that the veteran was 
treated for frozen feet and a nervous stomach in field 
hospitals in Belgium and Germany.  

In September 1988, the Board denied the veteran's claims of 
entitlement to service connection for a psychiatric disorder, 
a stomach disability, and for residuals of frozen feet.  The 
board determined that evidence submitted since the Board 
decision of August 1987 was cumulative in nature and did not 
establish that a chronic psychiatric disorder, chronic 
stomach disorder, or residuals of frozen feet were incurred 
during active duty.  The Board cited 38 U.S.C.A. § 4004 (b) 
and 38 C.F.R. § 19.194.  

In October 1988, a fellow serviceman stated that he had 
served with the veteran in Germany, and that the veteran was 
sick with a bad stomach, nervousness, and frostbite. 

In March 1989, a statement was received from a friend of the 
veteran's who stated that she had known the veteran for over 
50 years, and that after service, he had health problems with 
his feet and stomach. 

In April 1990, the Board denied the veteran's claims of 
entitlement to service connection for a psychiatric disorder, 
a chronic stomach disorder, and for residuals of frozen feet.  
The Board determined that the evidence added to the record 
since the last Board decision did not establish that the 
veteran had a chronic psychiatric disorder, chronic stomach 
disorder, or residuals of frozen feet of service origin.  The 
Board cited 38 U.S.C.A. § § 310, 4004 (b) and 38 C.F.R. 
§ 3.303 (b), 19.194.  

For the period from September June 1990 to September 1992, 
the RO received numerous statements from the veteran's fellow 
servicemen along with additional statements from his friends 
and family.  The veteran's fellow serviceman said in their 
statements that they were aware that the veteran suffered and 
sought treatment for nerves, stomach problems and frostbite 
in service.  They also said that it had been extremely cold 
overseas. 

The veteran's friends and family indicated in their 
statements that they had known the veteran both prior to and 
after service, and that after service he experienced problems 
with his stomach and frozen feet.

On file is the veteran's medication list completed by a 
private physician, Dr. W. W. in June 1992.  This list shows 
that Prozac was prescribed in August 1988 and that pepcid was 
prescribed in May 1990.

Additional private medical records received by the RO in July 
1992 show that the veteran had been prescribed Valium in 
February 1987 and was seen in July 1992 for irritable bowel 
syndrome and depression.

At a VA neuropsychiatric examination in August 1992, the 
veteran reported being anxious and tense for the past 50 
years and had bad nerves ever since eating bad food in 
service.  He said that he took Valium on an as needed basis.  
On examination the veteran was alert, cooperative and 
friendly, with no loose associations or flight of ideas.  His 
mood was pleasant and calm and his affect was appropriate.  
He was diagnosed as having anxiety disorder, NOS.

Also in August 1992 the veteran underwent a VA 
gastrointestinal examination.  At this examination the 
veteran denied having any present complaints, but said that 
he had been bothered for many years by his stomach, including 
an occasional intermittent gassy feeling.  His examination 
included an upper gastrointestinal series which was normal.  
He was diagnosed as having history of irritable bowel 
syndrome, remote, occasional, mild, presently asymptomatic.

At a VA cardiovascular examination in August 1992 the veteran 
said that his feet felt cold in the wintertime and that he 
wore socks to bed.  On examination the veteran's skin 
temperature was within normal variation and he had no 
paresthesia.  Skin appearance was smooth and thin and normal 
in color.  The veteran was diagnosed as having "Examination 
sequale to cold injury to feet.  Not found on this 
evaluation."

In September 1992 the veteran's youngest son submitted a 
letter to the RO stating that to his earliest recollection 
his father has had many health problems including sleep 
difficulty, severe stomach ailments and problems with his 
feet.  He said that it was his understanding that these 
problems were a direct result of the veteran's service in 
World War II.

Also in September 1992 a letter was received by the RO that 
was addressed to the veteran.  In this letter the author 
referred to an explosion on board a ship in a vicinity that 
was being bombed.

In October 1992 the RO received a statement from a private 
physician dated the same, containing a diagnosis of irritable 
bowel syndrome and depression. 

In September 1994 the Board denied the veteran's application 
to reopen claims of service connection for a psychiatric 
disability, a chronic stomach disability and residuals of 
frozen feet.  The Board determined that the first medical 
evidence of a chronic acquired psychiatric disorder or a 
chronic gastrointestinal disorder was many years after the 
veteran's separation from service, and that residuals of 
frozen feet had not been shown.  The board also determined 
that the evidence received subsequent to the April 1990 Board 
decision was cumulative in nature and repetitive of facts 
previously considered and did not raise a reasonable 
possibility of changing the outcome with respect to service 
connection for a chronic acquired psychiatric disorder, a 
chronic stomach disorder, or the residuals of frozen feet.  
The Board cited 38 U.S.C.A. § § 5107, 5108, 7104 (West 1991) 
and 38 C.F.R. § § 3.102, 3.156, 3.303 (1993).

In February 1998, the Board determined that new and material 
evidence had not been submitted in order to reopen the 
veteran's three claims of service connection for a 
psychiatric disability, a chronic stomach disability, and 
residuals of frozen feet.  In January 1999, the Court 
reversed and remanded such decision.  

On July 3, 1999, the veteran wrote that VA had not considered 
the evidence in full, and that he wanted the Board to proceed 
with CUE.  He wrote that they had ruled on earlier evidence 
and would not look at the evidence concurrently with any new 
evidence presented.  He wrote that the VA did not consider 
the doctrine of reasonable doubt in any of the decisions.  He 
wrote that the entire claim should be reopened, redeveloped 
and rated as if it was a new claim.  This was received by the 
Board on August 3, 1999.

In October 1999, the veteran's representative filed a motion 
for revision of Board decisions dated April 1982 and June 
1984 on the basis of CUE.  The veteran's representative 
specifically asserted that the April 1982 decision was in 
error for failing to grant service connection for a nervous 
condition and stomach disorder, and the June 1984 decision 
was in error for failing to grant service connection for 
residuals of frozen feet.  The representative asserted that 
entitlement should have been asserted per 38 C.F.R. § 3.303 
and 3.304.  The representative noted that claims with regard 
to all three disabilities were denied by the Board in June 
1984, July 1985, August 1987, September 1988, April 1990, and 
September 1994 and asserted that the Board had erred by 
failing to grant service connection for all three 
disabilities in its decision dated June 1984 and all 
subsequent Board decisions.  


 Relevant laws and regulations

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purposes of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West Supp. 1999).

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart. 38 C.F.R. § 
20.1404(a) (1999).

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied. 38 C.F.R. § 20.1404(b) (1999).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (1999).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1),(2) (1999).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403 (c) (1999).  

The following are examples of situations that are not CUE: A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; a disagreement as to how the 
facts were weighed or evaluated. 38 C.F.R. § 20.1403 (d) 
(1999). 

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403 (e) (1999).  

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE." 143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992))., for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'" Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).


Whether decisions of the Board in April 1982, June 1984, July 
1985, August 1987, September 1988, April 1990, and September 
1994 should be revised or reversed on the grounds of CUE.  

In April 1982, the Board denied the veteran's claims for 
service connection for a nervous disorder and a stomach 
disorder.  In June 1984, the Board denied the veteran's claim 
for service connection for residuals of frozen feet, and also 
denied his application to reopen claims for service 
connection for a nervous disorder and a stomach disorder.  
Thereafter, in July 1985, August 1987, September 1988, April 
1990, September 1994, and February 1998 the Board denied the 
veteran's applications to reopen those claims.  The Board's 
February 1998 decision was subsequently vacated by the Court.  

As indicated above, a motion for revision of a decision based 
on CUE must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  38 C.F.R. § 20.1404 (b) (1999).  

In this case, the claimant's statements in the July 1999 and 
October 1999 documents are not specific at all.  In July 
1999, he simply wrote that VA had not considered the evidence 
in full, that they would not look at the evidence 
concurrently with any new evidence presented, and that VA had 
not considered the doctrine of reasonable doubt in their 
decisions.  In October 1999, the veteran's representative 
simply stated that the Board decisions in April 1982, June 
1984, July 1985, August 1987, September 1988, April 1990, and 
September 1994, were in error for failure to grant service 
connection for a psychiatric disorder, a stomach disorder, 
and for residuals of frozen feet, and that service connection 
should have been established for all three disorders pursuant 
to 38 C.F.R. § § 3.303 and 3.304.  

The veteran has pointed to no specific errors of fact or law 
in the Board decisions of April 1982, June 1984, July 1985, 
August 1987, September 1988, April 1990, and September 1994.  
He has asserted general, non-specific allegations that the VA 
did not consider the evidence in full, or did not look at the 
evidence concurrently with any new evidence presented, or 
that service connection should have been established pursuant 
to 38 C.F.R. § 3.303 and 3.304.  Such general, non-specific 
allegations of error are insufficient to state a viable claim 
of CUE.  On that basis alone, the claimant's motion must be 
denied pursuant to 38 C.F.R. § 20.1404(b).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Accordingly, the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (which was 
decided after the Board's June 1984, July 1985, August 1987, 
September 1988, April 1990, and September 1994 decisions), 
would not support the veteran's CUE claim.  38 C.F.R. 
§ 20.1403 (e) (1999).

At most, the veteran's statements might be considered as an 
assertion that the evidence as a whole contained sufficient 
reasonable doubt that his claim should have been granted.  
Such an allegation is in itself very general and non-
specific.  It amounts to no more than a disagreement as to 
how the Board weighed the evidence that was of record at the 
time of the April 1982, June 1984, July 1985, August 1987, 
September 1988, April 1990, and September 1994 decisions.  
Such an allegation does not present a viable claim of CUE 
under 38 C.F.R. § 20.1403(d). 


Whether a February 1998 decision of the Board denying the 
appellant's application to reopen a claim of service 
connection for a psychiatric disability, a chronic stomach 
disability, and residuals of frozen feet should be revised or 
reversed on the grounds of CUE.  

The Board issued a decision in February 1998 determining that 
new and material evidence had not been submitted in order to 
reopen the veteran's three claims of service connection for a 
psychiatric disability, a chronic stomach disability, and 
residuals of frozen feet.  Thereafter, the United States 
Court of Appeals for Veterans Claims (Court) vacated this 
decision in January 1999, and the issues of whether new and 
material evidence has been submitted in order to reopen the 
veteran's claims of service connection for a psychiatric 
disability, a chronic stomach disability, and residuals of 
frozen feet remains in pending status.  These matters will be 
addressed in a separate appellate decision by the Board. 

The Board decision vacated by the Court in January 1999, no 
longer exists and is therefore not subject to a collateral 
attack on the basis of CUE.  Phillips v. Brown, 10 Vet.App. 
25, 31 (1997).  In the absence of a final decision, the Board 
has no jurisdiction to review the merits of substantive CUE 
allegations raised by the veteran with respect to any aspect 
of the vacated Board decision.


ORDER

The motion for revision of the April 1982, June 1984, July 
1985, August 1987, September 1988, April 1990 or the 
September 1994 Board decisions on the basis of CUE is denied. 

The motion for a determination of CUE in a February 1998 
Board decision denying the appellant's application to reopen 
a claim of service connection for a psychiatric disability, a 
chronic stomach disability, and residuals of frozen feet is 
dismissed.  



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals


 


